           Case 1:20-cv-06832-LLS Document 7 Filed 01/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LATOYA HARRIS,

                                 Plaintiff,
                                                                  20-CV-6832 (LLS)
                        -against-
                                                                  CIVIL JUDGMENT
 ADMINISTRATION FOR CHILDREN SERVICES,

                                 Defendant.

       Pursuant to the order issued January 26, 2021, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 27, 2021
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
